Citation Nr: 1432869	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for low back disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for right hip  disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from June 1971 to June 1974.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO.  

In his April 2010 Substantive Appeal, the Veteran requested a hearing before the Board; he failed to appear a hearing scheduled in January 2014.  

Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the Veteran's claims of service connection for low back and right hip disabilities; he was notified of the decision and apprised of his appeal rights, but did not timely appeal or submit any evidence within one year.  

2.  The evidence received since the July 2007 rating decision includes a private medical opinion that suggests that the Veteran's low back and right hip disabilities are related to his service-connected right knee disability and, thus, relates to previously unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating each claim.

3.  The Veteran is not shown to have manifested complaints or findings referable to a low back or right hip disorder in service or for many years thereafter.  

4.  The currently demonstrated low back degenerative changes and right hip replacement due to degenerative changes are not shown to be due to an event or incident of the Veteran's periods of active service or to have been caused or aggravated by the service-connected right knee patellofemoral syndrome with degenerative changes.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of service connection for low back and right hip disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran's low back disability manifested by degenerative changes is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein; nor is any proximately due to or the result of the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The Veteran's right hip disability manifested by a joint replacement due to degenerative changes is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein; nor is any proximately due to or the result of the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

As the decision to reopen the claims of service connection for low back and right hip disabilities is favorable to the Veteran, no further action is required to comply with VCAA on this matter.

Regarding consideration of these claims on the merits, the RO provided the Veteran with proper notice by letter dated in January 2009.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  VA has obtained service treatment records (STRs) and pertinent postservice medical records, to include Social Security Administration (SSA) and Oregon State Penitentiary (OSP) medical records.  

VA afforded the Veteran VA joint examinations in October 2008 and August 2012.  The examiners considered the relevant history, performed physical examinations, and provided rationales to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board finds that the VA examinations, taken together, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

All known and available records have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.  

Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.


Analysis

New and Material Evidence

In a July 2007 rating decision, the RO denied the Veteran's claims of service connection for low back and right hip disabilities, based on findings that neither disability was manifested during service, or within a presumptive period thereafter, and that they not otherwise shown to be causally related to his service.  He did not appeal this decision, or submit new and material evidence within a year following.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is submitted.  38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decisionmakers.  

"Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Although the RO, in its March 2009 rating decision, reopened the Veteran's claims for low back and right hip disabilities (and denied them on the merits), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The evidence of record at the time of the July 2007 rating decision included those of service treatment records; OSP records; VA treatment records from March through December 2006; VA examination reports dated in September and December 2006; statements from the Veteran dated in December 2006, January 2007 and May 2007; and records related to his (granted) claim of service connection for his right knee disability.  

The evidence added since the July 2007 rating includes a September 2008 letter from the Veteran's private treating physician who relates the disabilities on appeal to the service-connected right knee disability.  

Taken at face value (as required for the purpose of reopening), this opinion addresses the matter of a nexus between the claimed disabilities and his service and relates to an unestablished fact necessary to substantiate the claims of service connection.  

When considered with the other evidence of record, it raises a reasonable possibility of substantiating the claims.  Consequently, particularly in light of the "low threshold" standard outlined in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the September 2008 private nexus opinion is both new and material and that the claims of service connection for low back and right hip disabilities may be reopened.  


Merits Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" (such as arthritis) shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease such as arthritis - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The determinations by the Board with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A veteran is competent to describe symptoms that she experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When lay evidence is found to be competent, the Board must then consider its credibility.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  

The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  

Hence, the Board will address the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran's STRs are negative for any complaints or findings of a low back or hip disorder.  The STRs do contain complaints of bilateral knee pain after running cross country, a diagnosis of bilateral chondromalacia patella (only the right knee was noted on examination at separation from service) and resulting permanent profile.  
 
In August 1981, the Veteran filed a claim of service connection for bilateral knee disability.  In that month, he gave a medical history of injury to the left knee, specifically, in service.  On orthopedic examination the following month, he stated that he struck his left knee while running hurdles in service.  An October 1981 medical narrative includes the Veteran's complaints of a continuity of bilateral knee pain following service, particularly in the left knee.  He was subsequently granted service connection for right knee chondromalacia patella, based on his medical examination at service separation.  

The medical records from the Veteran's period of incarceration noted chronic complaints of joint pain overall, including in the bilateral shoulders, neck, back, the left hip, left ankle, and left heel.  (Those records include a VA record from November 1981 when he reported having weakness in his left knee and left knee giving way, and falling as a result.)  

In May 1984, the Veteran complained of "knee pain from old injury."  In October 1984, he reported being diagnosed with "degenerative arthritis by the VA" that was causing his knee to give way and affecting prolonged walking, stair climbing and squatting.  There are no OSP medical records specific to his right knee.

In a January 2006 SSA pain questionnaire, Veteran reported being physically disabled due to pain in his neck, back, hips and shoulders beginning in1996; right knee pain was not noted.  The medical evidence collected in conjunction with his application for SSA disability benefits noted ongoing complaints of and treatment for degenerative disease in the hips and back, with no indication of a knee condition.  His gait was noted to be normal.  (See, e.g., February 20, 2006, MDSI Physicians Services examination.) 

In September 2006, the RO received a letter from a VA physician who stated that the Veteran sustained a right knee injury in service "which ha[d] caused chronic pain, restricted mobility/endurance, and ha[d] likely resulted in hip problems for him."  

Additional VA treatment records dating from March 2006 to May 2010 noted, in general, complaints of chronic hip and low back pain/arthritis, with intermittent right knee pain.  

A May 2010 VA treatment note recorded the Veteran's complaints of increased knee pain that the treating physician speculated could be referred hip pain.  Following x-ray studies taken that month, the treating physician stated that the Veteran's "[k]nee x-ray [was] okay.  Hip arthritis [could] be a cause for knee pain.  Hopefully the hip injection helped both the hip and knee pain."

One of the Veteran's private treating physicians, L.S., MD, provided a positive nexus opinion in September 2008 when he opined that the Veteran's right hip and low back pain "[were] likely related to the condition of his right knee" as the result of "abnormal gait secondary to pain and mechanical dysfunction of his right knee."  

Another private treating physician, S. M., MD, provided an October 2009 positive nexus opinion, concurring with the conclusion reached by Dr. L. S.  

The private treatment records from February 2007 to April 2010 noted complaints of right (and left) knee, right hip and low back pain/arthritis.  On several occasions, records noted the Veteran's assertion that his right hip and lower back disabilities were caused or aggravated by his service-connected right knee disability, which his treating physician considered a "reasonable postulation."  (See, e.g., private treatment record dated September 15, 2008.)  

Between June and October 2008, there were complaints of increased back pain and observed abnormal gait following a parking lot fall caused by his right hip giving way (see June 5, 2008, emergency room record) and resulting right hamstring injury; the Veteran received physical therapy for that acute injury, and on October 2009 evaluation, he had "[n]o abnormal or limp gait."

The Veteran has received several VA examinations relevant to the issues on appeal, beginning as early as December 2006.

At a December 2006 VA examination, the Veteran stated that "when his right hip [was] bad, he actually ha[d] a little bit of a limp," but that he did not use any assistive devices.  He reported that he had no history of limping due to the right knee and that his knee did not cause problems at work or home; knee x-ray studies were noted to be normal.

At a VA examination in October 2008, the examiner diagnosed degenerative disc disease of the lumbar spine and degenerative joint disease of the right hip, before opining that "[t]here [was] no good scientific evidence to support the fact that the patient's right knee [was] causing any symptoms in the back or right hip" because those were degenerative processes.  The examiner further noted that the Veteran had degenerative joint disease in the left hip, as well.  At that time, the Veteran did not use any assistive devices for walking

The Veteran was afforded an additional VA examination in August 2012.  Upon examination and review of the record, he was diagnosed with lumbar degenerative disc disease with degenerative changes, intervertebral disc syndrome (with no incapacitating episodes over the last 12 months), degenerative joint disease in both hips, and status post right total hip replacement.  (Bursitis was not diagnosed).

The examiner noted the Veteran's reports that his "back pain that started to get really bad about 4-5 years ago" without specific injury, and that "he [did] feel that he never did walk right because of his R knee."  The back pain was described as being "across the low back towards the right" with some loss of motion.  

On range of motion testing, the thoracolumbar spine revealed limited motion and functional loss due to pain was noted.  As regards the right hip, the Veteran reported that it "started to get really bad about 6-7 years ago" and had flare-ups of severe pain that prevent him from walking.  Range of motion testing was normal for an individual with a total hip replacement, although there was functional loss due to pain and tenderness on palpation of the right hip.  

The examiner also evaluated the Veteran's right knee, noting that there was no deformity or instability, that flexion limited by 5 degrees (0 to 135 degrees range of motion, with pain at 110 degrees), and that there was mildly tender patellofemoral joint.  

The examiner opined that the Veteran's abnormal gait was the result of his right hip and low back disabilities, not his right knee.  He considered the Veteran's reported history "of having to limp for years due to his knee," but opined that the assertion was contradicted by medical evidence (prior VA examinations) showing "no evidence of severe limp" and the lack of use of any assistive devices for locomotion.  

The August 2012 VA examiner opined that the Veteran's back and knee disabilities were less likely than not caused or aggravated beyond natural progression by his service-connected knee disability.  The examiner acknowledged that the Veteran had an abnormal gait and opined that the gait was due to the back and hip disabilities.  He explained that the Veteran did not have a severe knee deformity that could "scientifically cause" the back or hip conditions and cited in support normal x-ray studies from 2006 and 2010, walking without assistance, and essentially normal range of motion.  

The VA examiner further noted that the Veteran also had degenerative changes in the left hip (although not as severe as in the right) and that the hip and back disabilities were worse than the knee disability, which he opined was clinically inconsistent with those disabilities being secondary to the right knee disability.  

The VA examiner acknowledged that the Veteran might experience flare-up of his right knee disability that would cause him to favor that knee and lead to temporary flare-ups of hip and back pain.  However, he explained that those temporary flare-ups did "not qualify as aggravation beyond natural progress."  

The VA examiner added that the medical literature "[did] not support the assertion that chondromalacia patella would cause DJD of the hips or back, or aggravate them beyond natural progression."  He opined that the nexus opinions from the Veteran's private physicians did not have support in the literature and did not provide rationales for why, if the hip and back conditions were secondary to the right knee disability, they would be more severe than the knee disability.   

The Board acknowledges the Veteran's assertion that running while favoring the right knee caused an altered gait that, in turn, caused or aggravated his back and right hip disabilities and that more weight should be given to the nexus opinions from his treating physicians.  

While the Veteran is competent to report the symptoms he experiences, he has not demonstrated that he has the necessary specialized medical training and expertise to opine as to the etiology for the claimed right hip or back disorders as the Board finds this to be a complex medical question.

Furthermore, the Board concludes that the Veteran's testimony lacks credibility.  While he reports that his chronic right knee disability has caused him to limp for many years, that report is directly contradict by the medical evidence of record and his own prior reports.  

In his various statements to VA, the Veteran refers to a history of in-service right knee trauma and his right knee giving out/causing falls.  (See, e.g., October 2009 statement.)  However, the medical records from 1981 and 1984 refer to allegations of his left knee trauma (while running hurdles) and giving way.  At the December 2006 VA examination specific to his right hip, the Veteran denied having any gait disturbance related to his knees, instead attributing occasional limp to his right hip.  

In his October 2009 statement, the Veteran asserted that a June 2008 fall (causing an altered gait for several months, as documented in the medical records, which had abated by October 2009) was due to his right knee giving way.  However, the emergency medical treatment report from the day of the fall reported his own statements that it was his right hip that gave way.  

The Board finds that statements made while seeking contemporaneous medical treatment are more probative than those contradictory statements made in connection with a claim for monetary benefits, which the Board finds to be self-serving, compensation-driven, and not credible.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Notably, the Veteran is shown to continue to walk without assistive devices and to have only an episode of altered gait that was the result of an acute injury precipitated by his hip disability.  

To the extent that there is a lack of clinical documentation of altered gait of the right knee (and the lack of documented right knee symptomatology for many years), it can be considered as one of several factors in the Board's analysis and is supported here by, for example, the Veteran's own contradictory December 2006 testimony that he does not limp due to his right knee.  See Buchanan, supra.  

The Board also notes that, when seeking SSA disability compensation, he reported having psychiatric, back, and hip disabilities, but not knee disability.  The Board finds it reasonable to conclude that the Veteran would have included all current, chronic symptomatology in his application for SSA disability benefits so as to maximize the likelihood that compensation would be awarded.  

Consequently, if he were experiencing a limp/altered gait due to knee pain at that time, the Board finds that he would have reported such.  That he did not weighs against a finding of altered gait due to right knee symptomatology at that time.

The favorable nexus opinions endorsing an altered gait (and resulting back/hip disability) appear to be based on the Veteran's own testimony, which the Board finds to be of limited credibility.  

Additionally, the opinions do not provide supporting rationales and, thus, are assigned little probative weight in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Significantly, Dr. L. S.'s endorsement of altered gait was provided while he was treating the Veteran for injuries sustained in the June 2008 fall caused by the right hip disability; there is no clinical documentation of altered gait due to knee disability prior to that opinion, and the Veteran was noted to again have a normal gait in October 2009, following a course of physical therapy.  

Additionally, as noted by the August 2012 VA examiner, Dr. L. S. did not cite to any medical literature or explain why, if the back and right hip disabilities are worse than the right knee disability, they would be secondary to the knee disability.  

Consequently, the Board affords little probative weight to the nexus opinion from Dr. L. S.  (To the extent that the Veteran asserted that the nexus opinions from his treating physicians were entitled to more weight, the Board notes that the Courts have declined to impose a "treating physician" rule.  See, e.g., White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001)).

The Board finds that the August 2012 VA examination report is the most probative evidence with respect to the Veteran's claim and, as noted, weighs against a grant of service connection for the claimed disabilities.  

The VA examiner conducted a physical examination and considered the record, as well as the medical literature, before responding directly to prior nexus onions in his own rationale and concluding that there was no "scientific" nexus between the back and right hip injuries and the Veteran's right knee injury.  

Notably, the VA examiner's conclusion that the Veteran's current altered gait was due to right hip/back disability was consistent with prior evidence of record, including medical records associated with the June 2008 fall and the Veteran's own assertion in December 2006, that he experienced occasional limp due to right hip pain.    

The Board has also considered whether the service-connected right knee disability aggravated the right hip and back disabilities beyond the natural progression of the disease.  

The August 2012 VA examiner explained that favoring the right knee might cause occasional flare-ups of back and right hip pain, but that those flare-ups did not represent aggravation beyond the natural progression of the disability.  

For the articulated reasons, the Board finds the VA examiner's opinion is the most probative evidence as to this theory of service connection on a secondary basis.

Finally, the Board has considered whether the Veteran is entitled to service connection for low back or right hip disabilities on a direct basis.  The only evidence in the record to support such a theory is the Veteran's vague assertion, in his April 2009 Notice of Disagreement, that his back and hip disabilities could have originated in service, as well, but were undetected due to the extent of his knee pain.  

However, the Veteran's bare assertion, unsupported by any medical evidence, is not sufficient to establish service connection on a direct basis, or to trigger VA's duty to assist by providing a medical opinion to address the question.  See, e.g., Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   

In summary, the Board finds that the Veteran's testimony is not credible and, thus, does not support his claim.  The positive nexus opinions do not provide sufficient rationales and appear based, in part, on an inaccurate factual predicate (the Veteran's less-than-credible testimony).  

The August 2012 VA examination is competent, medical evidence weighing against the Veteran's claim and is supported by the other competent, medical evidence of record.  

Consequently, on this record, the claims of service connection for low back and right hip disabilities must be denied.



ORDER

New and material evidence has been submitted to reopen the claim of service connection for low back disorder, the appeal to this extent is allowed.

New and material evidence has been submitted to reopen the claim of service connection for right hip disorder, the appeal to this extent is allowed.  

Service connection for a low back disorder is denied.

Service connection for a right hip disorder is denied.
  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


